Burgess, J.
— At the November term, 1896, of the criminal court of the city of St. Louis, the defendant and one Henry Maitland were jointly indicted by the grand jury of said city for having on the twenty-second, day of September, 1896, burglarized the store house of one Maurice Qoldwasser, in said city, and stolen therefrom-certain goods, wares and merchandise of the value of $25.
At the April term, 1887, of said court, a severance was awarded defendant, who was then put upon his trial, found guilty of burglary in the second degree, and his punishment fixed at three years’ imprisonment *343in the penitentiary. After unsuccessful motions for new trial and in arrest defendant appealed to this court.
After a careful examination of the record we have been unable to discover any error therein prejudicial to defendant. He seems to have had a fair and impartial trial, and as the evidence established his guilt beyond any question, we affirm the judgment.
G-antt, P. J., and Sheewood, J., concur.